Name: Commission Regulation (EC) NoÃ 785/2006 of 23 May 2006 amending Council Regulation (EC) NoÃ 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Regulation
 Subject Matter: international affairs;  European construction;  Asia and Oceania
 Date Published: nan

 25.5.2006 EN Official Journal of the European Union L 138/7 COMMISSION REGULATION (EC) No 785/2006 of 23 May 2006 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq (1) and in particular Article 11(b) thereof, Whereas: (1) Annex IV to Regulation (EC) No 1210/2003 lists the natural and legal persons, bodies or entities associated with the regime of former President Saddam Hussein covered by the freezing of funds and economic resources under that Regulation. (2) On 12 May 2006, the Sanctions Committee of the UN Security Council decided to amend the list comprising Saddam Hussein and other senior officials of the former Iraqi regime, their immediate family members and the entities owned or controlled by them or by persons acting on their behalf or at their direction, to whom the freezing of funds and economic resources should apply. Therefore, Annex IV should be amended accordingly. (3) Annex III to Regulation (EC) No 1210/2003 includes the names of certain legal persons, bodies or entities which were added by Commission Regulation (EC) No 979/2004 (2). In order to ensure alignment with the list established by the Sanctions Committee of the UN Security Council, these should now be placed in Annex IV of Regulation (EC) No 1210/2003. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 1. Annex III to Regulation (EC) No 1210/2003 is hereby amended as set out in Annex I to this Regulation. 2. Annex IV to Regulation (EC) No 1210/2003 is hereby amended as set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 2006. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 169, 8.7.2003, p. 6. Regulation as last amended by Regulation (EC) No 1450/2005 (OJ L 230, 7.9.2005, p. 7). (2) OJ L 180, 15.5.2004, p. 9. ANNEX I The following legal persons, bodies or entities shall be removed from Annex III to Regulation (EC) No 1210/2003: 1. AL-ARABI TRADING COMPANY. Addresses: (a) Hai Babil, Lane 11, District 929, Baghdad, Iraq; (b) Hai Al-Wahda, Lane 15, Area 902, Office 10, Baghdad, Iraq, (c) P.O. Box 2337, Alwiyah, Baghdad, Iraq. 2. AL-BASHAIR TRADING COMPANY, LTD (alias (a) AL-BASHAER TRADING COMPANY, LTD, (b) AL-BASHIR TRADING COMPANY, LTD, (c) AL-BASHA'IR TRADING COMPANY, LTD, (d) AL-BASHAAIR TRADING COMPANY, LTD, (e) AL-BUSHAIR TRADING COMPANY, LTD). Address: Sadoon St, Al-Ani Building, first floor, Baghdad, Iraq. 3. AL-HUDA STATE COMPANY FOR RELIGIOUS TOURISM (alias (a) AL-HUDA FOR RELIGIOUS TOURISM COMPANY, (b) AL-HODA STATE COMPANY FOR RELIGIOUS TOURISM, (c) AL-HODA FOR RELIGIOUS TOURISM COMPANY). Address: Iraq. 4. AL WASEL AND BABEL GENERAL TRADING LLC. Addresses: (a) Ibrahim Saeed Lootah Building, Al Ramool Street, P.O. Box 10631, Dubai, United Arab Emirates; (b) 638, Rashidiya, Dubai, United Arab Emirates; (c) Lootah Building, Airport Road, near Aviation Club, Rashidya, Dubai, United Arab Emirates; (d) Villa in the Harasiyah area, Baghdad, Iraq. 5. AVIATRANS ANSTALT (alias AVIATRANS ESTABLISHMENT). Address: Ruggell, Liechtenstein. 6. LOGARCHEO S.A. (alias LOGARCHEO AG). Address: Chemin du Carmel, 1661 Le Paquier-Montbarry, Switzerland. Other information: Federal No: CH-2 17-0-431-423-3 (Switzerland). 7. MIDCO FINANCIAL, S.A. (alias MIDCO FINANCE, S.A.). Other information: Federal No: CH-660-0-469-982-0 (Switzerland). 8. MONTANA MANAGEMENT, INC. Address: Panama. ANNEX II The following legal persons, bodies or entities shall be added to Annex IV to Regulation (EC) No 1210/2003: 1. AL-ARABI TRADING COMPANY. Addresses: (a) Hai Babil, Lane 11, District 929, Baghdad, Iraq; (b) Hai Al-Wahda, Lane 15, Area 902, Office 10, Baghdad, Iraq, (c) P.O. Box 2337, Alwiyah, Baghdad, Iraq. 2. AL-BASHAIR TRADING COMPANY, LTD (alias AL-BASHAER TRADING COMPANY, LTD, (b) AL-BASHIR TRADING COMPANY, LTD, (c) AL-BASHA'IR TRADING COMPANY, LTD, (d) AL-BASHAAIR TRADING COMPANY, LTD, (e) AL-BUSHAIR TRADING COMPANY, LTD). Address: Sadoon St, Al-Ani Building, first floor, Baghdad, Iraq. 3. AL-HUDA STATE COMPANY FOR RELIGIOUS TOURISM (alias (a) AL-HUDA FOR RELIGIOUS TOURISM COMPANY, (b) AL-HODA STATE COMPANY FOR RELIGIOUS TOURISM, (c) AL-HODA FOR RELIGIOUS TOURISM COMPANY). Address: Iraq. 4. AL WASEL AND BABEL GENERAL TRADING LLC. Addresses: (a) Ibrahim Saeed Lootah Building, Al Ramool Street, P.O. Box 10631, Dubai, United Arab Emirates; (b) 638, Rashidiya, Dubai, United Arab Emirates; (c) Lootah Building, Airport Road, near Aviation Club, Rashidya, Dubai, United Arab Emirates; (d) Villa in the Harasiyah area, Baghdad, Iraq. 5. AVIATRANS ANSTALT (alias AVIATRANS ESTABLISHMENT). Address: Ruggell, Liechtenstein. 6. LOGARCHEO S.A. (alias LOGARCHEO AG). Address: Chemin du Carmel, 1661 Le Paquier-Montbarry, Switzerland. Other information: Federal No: CH-2 17-0-431-423-3 (Switzerland). 7. MIDCO FINANCIAL, S.A. (alias MIDCO FINANCE, S.A.). Other information: Federal No: CH-660-0-469-982-0 (Switzerland). 8. MONTANA MANAGEMENT, INC. Address: Panama. 9. TECHNOLOGY AND DEVELOPMENT GROUP LIMITED (alias TDG Ltd.). Registered company number: 02150590 (United Kingdom). Registered office address: 53/64 Chancery Lane, London WC2A 1QU, United Kingdom. Other information: Last known directors: Hana Paul JON, Adnan Talib Hashim AL-AMIRI, Dr. Safa Hadi Jawad AL-HABOBI. 10. T.M.G. ENGINEERING LIMITED (alias TMG Ltd.). Registered company number: 02142819 (United Kingdom). Registered office address: 53/64 Chancery Lane, London WC2A 1QU, United Kingdom. Other information: Last known directors: Hana Paul JON, Adnan Talib Hashim AL-AMIRI, Dr. Safa Hadi Jawad AL-HABOBI.